       Case 5:20-cv-05146-LHK Document 178 Filed 05/06/21 Page 1 of 9




 1
     BLEICHMAR FONTI & AULD LLP                      QUINN EMANUEL URQUHART & SULLIVAN,
 2   Lesley Weaver (Cal. Bar No. 191305)             LLP
     555 12th Street, Suite 1600                     Andrew H. Schapiro (admitted pro hac vice)
 3   Oakland, CA 94607                               andrewschapiro@quinnemanuel.com
     Tel.: (415) 445-4003                            191 N. Wacker Drive, Suite 2700
 4   lweaver@bfalaw.com                              Chicago, IL 60606
                                                     Tel: (312) 705-7400
 5   KAPLAN FOX & KILSHEIMER LLP                     Fax: (312) 705-7401
     David A. Straite (admitted pro hac vice)
 6   850 Third Avenue
     New York, NY 10022                              Stephen A. Broome (CA Bar No. 314605)
 7   Tel.: (212) 687-1980                            stephenbroome@quinnemanuel.com
     dstraite@kaplanfox.com                          Viola Trebicka (CA Bar No. 269526)
 8                                                   violatrebicka@quinnemanuel.com
     Laurence D. King (Cal. Bar No. 206423)          865 S. Figueroa Street, 10th Floor
 9   1999 Harrison Street, Suite 1560                Los Angeles, CA 90017
     Oakland, CA 94612                               Tel: (213) 443-3000
10   Tel.: (415) 772-4700                            Fax: (213) 443-3100
     Fax: (415) 772-4707
11                                                   Counsel for Defendant; additional counsel listed in
     SIMMONS HANLY CONROY LLC                        signature blocks below
12   Jason ‘Jay’ Barnes (admitted pro hac vice)
     112 Madison Avenue, 7th Floor
13   New York, NY 10016
     Tel.: (212) 784-6400
14   jaybarnes@simmonsfirm.com

15   Counsel for Plaintiffs; additional counsel
     listed in signature blocks below
16
                             UNITED STATES DISTRICT COURT
17                 NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION

18
     PATRICK CALHOUN, et al., on behalf of               Case No. 5:20-cv-5146-LHK-SVK
19   themselves and all others similarly situated,
             Plaintiffs,                                 JOINT SUBMISSION IN RESPONSE TO DKT.
20                                                       173 RE: STATUS OF DISCOVERY DISPUTES
              v.
21
     GOOGLE LLC,                                         Referral: Hon. Susan van Keulen, USMJ
22        Defendant.

23

24

25

26
27

28
                                                     1                  Case No. 5:20-cv-5146-LHK-SVK
                                                           JOINT SUBMISSION IN RESPONSE TO DKT. 173
        Case 5:20-cv-05146-LHK Document 178 Filed 05/06/21 Page 2 of 9




 1 May 6, 2021

 2 Submitted via ECF

 3
   Magistrate Judge Susan van Keulen
 4 San Jose Courthouse
   Courtroom 6 - 4th Floor
 5 280 South 1st Street
   San Jose, CA 95113
 6
          Re:    Joint Submission in Response To Dkt. 173 re: Status of Discovery Disputes
 7               Calhoun v. Google LLC, Case No. 5:20-cv-5146-LHK-SVK (N.D. Cal.)

 8 Dear Magistrate Judge van Keulen:

 9          Pursuant to Your Honor’s April 30 Order (Dkt. 173), Plaintiffs and Google LLC (“Google”)

10 jointly submit this statement containing a table identifying the status of each of the discovery

11 disputes identified in the prior status report.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                     2                Case No. 5:20-cv-5146-LHK-SVK
                                                         JOINT SUBMISSION IN RESPONSE TO DKT. 173
                                          Case 5:20-cv-05146-LHK Document 178 Filed 05/06/21 Page 3 of 9

No.     Date               Dispute                                                     Status as of 5/6/21 Joint Submission                                               Status as of 5/26/21
      Submitted                                                                                                                                                                Hearing
                                                                             Disputes Identified by Plaintiffs
1.1   2/17/2021   Defendant’s motion for        Plaintiffs’ Statement: Plaintiffs have served Google with a deposition notice that covered the first two topics in
                  protective order;             the Court’s previous order (topics that the April 9 deponent declined to discuss) as well as additional topics related
                  Plaintiffs’ cross-motion to   to identifying data taken from users who are not synched (the “Notice”). Google has repeatedly refused to meet
                  compel Rule 30(b)(6)          and confer regarding the Notice all week. Plaintiffs request an order requiring Google to discuss the Notice this
                  deposition on topic of        week.
                  data logs and production      Google’s Position: Google received Plaintiffs’ new deposition notice with 10 topics only four days ago. Although
                  of documents in advance       Google is still reviewing the notice, it appears premature, improper and duplicative of the narrow topics ordered
                  (deposition taken on April    by the Court. First, Plaintiffs’ premise that Google’s representative declined to discuss any of these topics is
                  9, 2021)                      incorrect; in fact, Plaintiffs’ counsel asked questions about most, if not all, of the topics listed in the notice, and
                                                Google’s representative answered. Second, the notice is premature without additional written discovery preceding
                                                it. The topics are complex; to the extent Plaintiffs believe that their questions were not sufficiently answered at
                                                the first deposition, it is a function of the complexity of the topics and the difficulty counsel faced in articulating
                                                proper follow-up questions in the heat of the moment. Written discovery should come first.

1.2   4/20/2021   Protective Order              Parties’ Joint Statement: Following the Court’s rulings at the April 29, 2021 sealed hearing and in the related
                  regarding Plaintiff           Order dated April 30, 2021, the parties have met and conferred on this topic and will update the Court with progress
                  devices and PI                in the next status update scheduled for May 20, 2021.

1.3   4/20/2021   Plaintiffs’ RFP No. 5,        Plaintiffs’ Statement: The parties conferred by video on May 3, 2021 (and by letters on May 4 and May 5, 2021)
                  request for data              and have reached impasse regarding a critical point. Google represents that it will produce plaintiff profiles, web
                  associated with Plaintiffs    browsing history and other information associated with their Google accounts and associated with the small
                  or their PI                   universe of other identifiers that Plaintiffs happened to discover during the investigation of claims in this case.
                                                But Google refuses to disclose the other identifiers (likely the vast majority of Plaintiffs’ identifiers) and produce
                                                plaintiff information associated with those as well. Plaintiffs seek to present the issue in a joint brief format on
                                                May 17, 2021 at 12 noon Pacific.
                                                Google’s Position: The parties are not at impasse. Pursuant to the Court’s order, Google is identifying data
                                                associated with the authenticated and unauthenticated identifiers that Plaintiffs provided and collecting profile
                                                information for the named Plaintiffs and will produce by May 12. Plaintiffs have failed to identify or describe
                                                with any precision the “other identifiers” Google refuses to produce. Any briefing on this issue before Plaintiffs
                                                review the data Google will produce by May 12 is premature and improper.

1.4   4/20/2021   Plaintiffs’ RFP Nos. 1 &      Plaintiffs’ Position: Plaintiffs received a production of documents on May 4, 2021 related to the three government
                  2, request for documents      matters discussed at the April 29 sealed hearing and Plaintiffs are reviewing now. With respect to those three
                  exchanged with                matters, Plaintiffs propose conferring with Google next week regarding next steps and reporting to the Court in
                  regulators                    the May 20, 2021 status update. Plaintiffs have also asked Google to identify any other related regulator
                                                investigations or inquiries and Google refuses. Plaintiffs request that Google be compelled to respond.



                                                                                           3                                           Case No. 5:20-cv-5146-LHK-SVK
                                                                                                                         JOINT SUBMISSION IN RESPONSE TO DKT. 173
                                         Case 5:20-cv-05146-LHK Document 178 Filed 05/06/21 Page 4 of 9

                                             Google’s Position: At the hearing, Plaintiffs narrowed their overbroad requests to three regulatory matters. The
                                             Court ordered production of CIDs in these three cases, and Google has complied. Plaintiffs now seek to reopen
                                             this dispute and expand the scope. This “one step forward, two steps back” method of negotiation is improper and
                                             Plaintiffs’ request should be denied.
1.5   4/20/2021   Plaintiffs’ RFP Nos. 3 &   Plaintiffs’ Position: On August 31, 2020, Plaintiffs requested copies of documents produced in other cases if
                  4, request for documents   relevant to this case. Google proposed a “compromise” to start with a list of the universe of related cases and then
                  exchanged in related       decide how to proceed. This week, Google identified only two cases – the Hewitt and Brown cases already before
                  litigation                 this Court. Plaintiffs are aware of at least two other related cases, even adopting Google’s narrow view of “related”
                                             (i.e., improper collection of personal information from consumer devices): Rodriguez v. Google LLC, 3:20-cv-
                                             4688-RS (N.D. Cal.) and McCoy v. Google LLC, 5:20-cv-5427-SVK (N.D. Cal.). In any event, even if the Court
                                             limits Plaintiffs’ RFP Nos. 3 & 4 to the Brown and Hewitt cases, the parties are still at impasse regarding
                                             production or cross-sharing of documents, a topic discussed at the April 29, 2021 sealed hearing. Plaintiffs propose
                                             to confer further with counsel in all three cases and present a unified plan (or competing proposals) to the Court
                                             no later than May 20, 2021.

                                             Google’s Position: Pursuant to the Court’s order (Dkt. No. 173-1), Google identified two U.S. litigations arising
                                             from conduct that occurred during the Class Period and related to data privacy in the context of browsing on
                                             Chrome: Brown v. Google LLC, No. 20-CV-03664 and Hewitt et al v. Google LLC, No. 21-CV-02155. Recently,
                                             Google identified a third case, filed on May 5, 2021, that meets this criteria: Delahunty et al v. Google, LLC, 21-
                                             CV-3360. The cases Plaintiffs identify are not related, do not fall within the parameters the Court ordered, and
                                             have no substantial overlap with this litigation, and in fact they both concern third-party apps.

                                             However, courts have recognized that even a determination of “relatedness” does not necessitate sharing of
                                             documents. Here, Google is committed to meeting and conferring with Plaintiffs to arrive at a tailored cross-use
                                             of certain documents that will further the twin goals of efficiency and fairness.
1.6   4/20/2021   ESI Search Terms           Plaintiffs’ Position: Google says that some of Plaintiffs’ proposed terms have “syntax errors,” by which Google
                                             claims that some proposed wildcards result in too many hits or cause its vendor’s system to time out. The parties
                                             conferred on May 5, 2021 with technical ESI experts from each side in attendance, and Plaintiffs learned for the
                                             first time that Google’s claimed “errors” may be caused by running the terms across non-custodial databases or
                                             on data formats not usual for this task (such as html files). Google was unable to confirm precisely what files the
                                             search terms are being run on, and Plaintiffs ask that this be resolved no later than May 20, 2021.

                                             Google’s Position: In February, Plaintiffs requested that Google run over one thousand search strings across 49
                                             searches when deconstructed, which yielded more than 6.4 million hits for eighteen custodians. As just one
                                             example, the single term “priva*” alone yields more than one million hits. A large number of those strings
                                             generated error messages, and therefore Google has been unable to run them. On March 5, the parties met and
                                             conferred to “address with particularity” how Plaintiffs can fix terms that have been outstanding for nearly three
                                             months. Dkt. 173-1. Despite Google’s exhaustive efforts, Plaintiffs have made little progress.




                                                                                        4                                         Case No. 5:20-cv-5146-LHK-SVK
                                                                                                                    JOINT SUBMISSION IN RESPONSE TO DKT. 173
                                            Case 5:20-cv-05146-LHK Document 178 Filed 05/06/21 Page 5 of 9

                                                 During the meet and confer, Google’s syntax representative explained that there are two simple solutions to fix
                                                 just eleven problematic terms that hinder Google’s ability to fully analyze and negotiate Plaintiffs’ proposal. To
                                                 illustrate, where the term “info*” has generated an error message, Plaintiffs were informed that they can either
                                                 specify that they are interested in the terms “inform,” “informing,” or “information,” or if they prefer to use
                                                 wildcards, provide one or two more letters before the existing wildcard (e.g., inform*). Plaintiffs refuse to do
                                                 either. Instead, they insist that Google produce a report listing the tens of thousands of variations across all eleven
                                                 terms--something that cannot be generated for terms (like these) that return an error message. Contrary to their
                                                 suspicion, Google is only running these terms across custodial email and documents - the ECA database does not
                                                 include non-custodial data.

                                                 Despite the clear and efficient solutions Google has identified, consistent with the Court’s order, Plaintiffs refuse
                                                 to provide “a timeline ... to provide corrected requests.” Id. Without further intervention, it is unclear when Google
                                                 will be in a position to analyze the relevance and burden associated with Plaintiffs’ proposal. Plaintiffs continue
                                                 to delay and seek discovery-on-discovery regarding the ECA database Google is using--all of which make it
                                                 impossible to finalize the full search term population.
1.7   4/20/2021   ESI Custodians                 Joint Position: Plaintiffs provided a list of 79 individuals who they believed had relevant knowledge on February
                                                 3, 2021. Following the Court’s April 29 sealed hearing and the parties’ May 3, 2021 videoconference, On May 4,
                                                 2021, Plaintiffs proposed to prioritize 11 of them. Google is evaluating the narrower list. To give the parties time
                                                 to meet and confer to resolve their differences and provide informed briefing for the Court on disputed items only,
                                                 Google proposes, and Plaintiffs do not object to, the following modest extension in the briefing schedule: Google
                                                 will respond to Plaintiffs’ request by May 7, 2021 at 12:00 p.m. PT, and the parties exchange two-page position
                                                 statements by Monday, May 10, 2021 at 12:00 p.m. PT and half-page responsive statements by Tuesday, May 11,
                                                 2021 by 5:00 p.m. PT.
1.8   4/20/2021   Plaintiffs’ RFP No. 8B         Plaintiffs’ Position: The Court ordered that the parties resolve this dispute and propose a concrete plan and “date
                  (docs received or              certain” for production no later than today, May 6, 2021. But Google refuses to comply. Google says it is still
                  authored by officers or        “investigating” who actually accounts as an “officer” or “director,” will not commit to a start date for the
                  directors if related to data   collection, and will not commit to searching documents of officers and directors of Google, Inc. (the relevant
                  privacy)                       entity prior to the Alphabet-Google split). Plaintiffs also twice asked for time to confer over Search Terms to be
                                                 applied once agreement is reached on relevant officers and directors (both on the May 3 video conference, and
                                                 again by letter on May 4) – but Google refused. Google’s “plan” below (added to this chart just this evening
                                                 without plaintiff input) is deficient in substance and process. Plaintiffs respectfully request a conference with the
                                                 court on this specific dispute next week.
                                                 Google’s Position: Google has identified the following Google LLC employees who fall under the Court’s order
                                                 and are not attorneys: Sundar Pichai and Ruth Porat. Google will search the emails of these individuals with the
                                                 search term <Chrome /20 “data privacy”> and produce responsive documents by June 15, 2021.
1.9   4/20/2021   Plaintiffs’ RFP Nos. 14 &      Joint Position: The parties may be able to resolve this dispute through targeted collections and Search Terms and
                  20 (certain draft docs;        will provide a status report on May 20, 2021.
                  documents related to the
                  “White Paper,” see FAC
                  ¶¶ 81-86)

                                                                                            5                                           Case No. 5:20-cv-5146-LHK-SVK
                                                                                                                          JOINT SUBMISSION IN RESPONSE TO DKT. 173
                                               Case 5:20-cv-05146-LHK Document 178 Filed 05/06/21 Page 6 of 9

1.10   4/20/2021    Plaintiffs’ RFP Nos. 9-13,    Joint Position: The parties will provide a status report on this dispute on May 20, 2021.
                    15, 17, 19, 21, 23-25
Disputes Identified by Google
2.1    2/17/2021     Google’s Motion for          Plaintiffs’ Statement re: Motion for Reconsideration/Clarification: On Monday, May 3, Plaintiffs advised Google
                     Protective Order Against     that Plaintiffs will move for reconsideration and clarification of the Court’s Order Granting Protective Order (Dkt.
                     Suspending Ordinary Log      No. 174) consistent with the Court’s ruling that the Order is without prejudice to renew the objections if based on
                     Retention Policies           evidence not yet before the Court. Plaintiffs proposed a briefing schedule of May 10, 14 and 17 for opening,
                                                  opposition, and reply. Google not only refuses to agree to those dates, but also refuses to propose any alternative
                                                  dates. Plaintiffs therefore request approval of their proposed briefing schedule, including page limits of 10 for the
                                                  motion, 10 for response, and 5 for reply, exclusive of exhibits.
                                                  Google’s Position: Plaintiffs seek to reopen and further brief this dispute, despite the voluminous record already
                                                  before the Court with respect to this topic, the seven-hour 30(b)(6) deposition of David Monsees on this topic, and
                                                  Your Honor’s order granting Google’s motion for a protective order (Dkt. No. 174). Google has offered to work
                                                  with Plaintiffs to craft a reasonable preservation plan for data contained in the Chrome Sync traffic logs, as well
                                                  as to determine whether the User Metrics Analysis (“UMA”) data Google maintains in the ordinary course of
                                                  business is sufficient to meet the requirements of this litigation. Plaintiffs have not accepted that offer. Google
                                                  believes that additional briefing on this issue is unwarranted. To the extent that the Court is inclined to order
                                                  further briefing, a joint five-page letter brief should suffice.
2.2    4/20/2021    Timing of Named               Google’s Position: Google has agreed to produce data for the Named Plaintiffs by May 12. Plaintiffs have refused
                    Plaintiffs’ depositions.      to provide dates for the deposition of named Plaintiff Claudia Kindler until after they have reviewed the data
                                                  Google will produce on May 12. Plaintiffs should be required to provide, no later than May 14, a date for Ms.
                                                  Kindler’s deposition.
                                                  Plaintiffs’ Position: Plaintiffs are not refusing to produce Plaintiff Kindler for deposition. Rather, consistent with
                                                  the Court’s ruling at the April 29 hearing, Plaintiffs await Google’s production of Plaintiff Kindler’s data and
                                                  information prior to the scheduling of a deposition date. Plaintiffs further note that although Google has indicated
                                                  that it will produce certain data related to Plaintiffs, there is significant dispute as to the sufficiency of the
                                                  production being contemplated by Google (see, supra, Disputes Identified by Plaintiffs, No. 1.3)
2.3    4/20/2021    Plaintiffs’ device            Joint Position: The parties have continued to discuss and will provide a status report on this dispute on May 20,
                    preservation, as it relates   2021. Plaintiffs have completed imaging Chrome devices for some Plaintiffs and anticipate completing imaging
                    to Google’s Request for       for the Chrome devices of all Plaintiffs within two weeks.
                    Production No. 1,
                    production, and use of a
                    review protocol.
2.4    4/20/2021    Google’s Requests for         Joint Position: The parties have continued to discuss and will provide a status report on this dispute on May 20,
                    Production No. 2.             2021. Plaintiffs anticipate providing the information outlined by the Court as responsive to this request
                                                  immediately after completing imaging of Plaintiffs’ Chrome devices.

2.5    4/20/2021    Google’s Interrogatory        RESOLVED.
                    No. 2.


                                                                                             6                                          Case No. 5:20-cv-5146-LHK-SVK
                                                                                                                          JOINT SUBMISSION IN RESPONSE TO DKT. 173
                                              Case 5:20-cv-05146-LHK Document 178 Filed 05/06/21 Page 7 of 9

2.6    4/20/2021   Google’s Interrogatory         Joint Position: The parties have continued to discuss and will provide a status report on this dispute on May 20,
                   No. 4.                         2021. Plaintiffs agree to provide amended responses by May 19.
2.7    4/20/2021   Google’s Requests for          Joint Position: The Parties are continuing to meet and confer. Google has requested Plaintiffs to provide the
                   Production Nos. 3 and 5.       Chrome Device Settings for relevant devices in response to RFP No. 3. Plaintiffs disagree with the relevance of
                                                  that data, but agree to provide the Chrome Device Settings once the forensic imaging is complete.

2.8    4/20/2021   Google’s First Set of          Joint Position: The Parties are continuing to meet and confer. Plaintiffs have suggested RFA No. 1a no longer
                   Requests for Admission         seeks a relevant admission in light of the amended complaint. Google is rejecting Plaintiffs’ position and continues
                   Nos. 1a and 1b.                to believe that RFA No. 1a seeks relevant information.
2.9    4/20/2021   Google’s Second Set of         Joint Position: The Parties are continuing to meet and confer. Plaintiffs are considering amending answers to the
                   Requests for Admission         RFAs and will provide their positions to Google by May 12.
                   Nos. 2, 3, 4, 5, 6, 7, 8, 9,
                   10, 11, and 13
2.10   4/20/2021   Google’s Second Set of         Joint Position: The Parties are continuing to meet and confer. Google has agreed to amend Interrogatory No. 7 in
                   Interrogatories Nos. 6, 7,     light of the amended complaint. Plaintiffs requested Google amend Interrogatory No. 6. Google has considered
                   8, and 9.                      and is rejecting amending Interrogatory No. 6. . The parties have resolved their dispute on Interrogatory No. 9.




                                                                                            7                                          Case No. 5:20-cv-5146-LHK-SVK
                                                                                                                         JOINT SUBMISSION IN RESPONSE TO DKT. 173
       Case 5:20-cv-05146-LHK Document 178 Filed 05/06/21 Page 8 of 9




 1
                                                        Respectfully,
 2

 3                                                      QUINN EMANUEL URQUHART &
     BLEICHMAR FONTI & AULD LLP                         SULLIVAN, LLP
 4
     By: /s/ Lesley Weaver                              By: /s/ Andrew H. Schapiro
 5   Lesley Weaver (Cal. Bar No. 191305)                Andrew H. Schapiro (admitted pro hac vice)
     Angelica M. Ornelas (Cal. Bar No. 285929) Joshua   andrewschapiro@quinnemanuel.com
 6   D. Samra (Cal. Bar No. 313050)                     191 N. Wacker Drive, Suite 2700
     555 12th Street, Suite 1600                        Chicago, IL 60606
 7   Oakland, CA 994607                                 Tel: (312) 705-7400
     Tel.: (415) 445-4003                               Fax: (312) 705-7401
 8   Fax: (415) 445-4020
     lweaver@bfalaw.com                                 Stephen A. Broome (CA Bar No. 314605)
 9   aornelas@bfalaw.com                                stephenbroome@quinnemanuel.com
     jsamra@bfalaw.com                                  Viola Trebicka (CA Bar No. 269526)
10                                                      violatrebicka@quinnemanuel.com
     KAPLAN, FOX & KILSHEIMER LLP                       865 S. Figueroa Street, 10th Floor
11                                                      Los Angeles, CA 90017
     By: /s/ David A. Straite                           Tel: (213) 443-3000
12   David A. Straite (admitted pro hac vice)           Fax: (213) 443-3100
     Aaron L. Schwartz (admitted pro hac vice)
13   850 Third Avenue                                   Jomaire Crawford (admitted pro hac vice)
     New York, NY 10022                                 jomairecrawford@quinnemanuel.com
14   Telephone: (212) 687-1980                          51 Madison Avenue, 22nd Floor
     Facsimile: (212) 687-7714                          New York, NY 10010
15   dstraite@kaplanfox.com                             Tel: (212) 849-7000
                                                        Fax: (212) 849-7100
16   Laurence D. King (State Bar No. 206423)
     Mario Choi (State Bar No. 243409)                  Josef Ansorge (admitted pro hac vice)
17   1999 Harrison Street, Suite 1560                   josefansorge@quinnemanuel.com
     Oakland, CA 94612                                  1300 I Street NW, Suite 900
18   Tel.: (415) 772-4700                               Washington D.C., 20005
     Fax: (415) 772-4707                                Tel: (202) 538-8000
19   lking@kaplanfox.com                                Fax: (202) 538-8100
20   SIMMONS HANLY CONROY LLC                           Jonathan Tse (CA Bar No. 305468)
                                                        jonathantse@quinnemanuel.com
21   By: /s/ Jay Barnes                                 50 California Street, 22nd Floor
     Jason ‘Jay’ Barnes (admitted pro hac vice)         San Francisco, CA 94111
22   Mitchell M. Breit (admitted pro hac vice)          Tel: (415) 875-6600
     An Truong (admitted pro hac vice)                  Fax: (415) 875-6700
23   Eric Johnson (admitted pro hac vice)
     112 Madison Avenue, 7th Floor                      Counsel for Defendant
24   New York, NY 10016
     Tel.: (212) 784-6400
25   Fax: (212) 213-5949
     mbreit@simmonsfirm.com
26   jaybarnes@simmonsfirm.com

27   Counsel for Plaintiffs
28
                                                   8                  Case No. 5:20-cv-5146-LHK-SVK
                                                         JOINT SUBMISSION IN RESPONSE TO DKT. 173
        Case 5:20-cv-05146-LHK Document 178 Filed 05/06/21 Page 9 of 9




 1                               ATTESTATION OF CONCURRENCE

 2 I am the ECF user whose ID and password are being used to file this Joint Submission in Response

 3 to Docket No. 173. Pursuant to Civil L.R. 5-1(i)(3), I hereby attest that each of the signatories

 4
     identified above has concurred in the filing of this document.
 5

 6 Dated: May 6, 2021                                            By: /s/ Andrew H. Schapiro
                                                                     Andrew H. Schapiro
 7                                                                   Counsel on behalf of Google

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                      9                  Case No. 5:20-cv-5146-LHK-SVK
                                                            JOINT SUBMISSION IN RESPONSE TO DKT. 173
